DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 18 May 2022 has been accepted and entered.
Drawings
The drawings were received on 18 May 2022.  These drawings are accepted and entered.
Allowable Subject Matter
Claims 1-3, 7-12, and 14-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Lee et al. (“Restoration of Full Data from Sparse Data in Low-Dose Chest Digital Tomosynthesis Using Deep Convolutional Neural Networks”, published 20 September 2018, previously cited) discloses: a computer implemented radiographic image processing method (illustrated in Fig. 3), the method comprising: training a convolutional neural network to correct image defects in an image volume reconstructed from sparsely captured tomosynthesis projection images (page 492, left column, “The model can be trained by collecting all low-dose [sparse] CDT images reconstructed with sparse sampling projection data, and the corresponding high-dose CDT images reconstructed with full sampling projection data”; page 492, right column, “network training was performed to reduce mean square error between the input and output images”); sparsely capturing tomosynthesis projection images of a patient anatomy (Fig. 1, schematic of chest tomosynthesis geometry); reconstructing a sparse volume image of the patient anatomy using the sparsely captured tomosynthesis projection images of the patient anatomy (page 492, right column, “image restoration from CDT reconstructed images sparse sampling data”) and providing the reconstructed sparse volume image of the patient anatomy to the trained convolutional neural network (via convolution and deconvolution kernels as illustrated in Fig. 3); and the trained neural network outputting a corrected reconstructed sparse volume image of the patient anatomy (Fig. 3, output is “full sampling CDT images”).
With respect to claim 1, the cited prior art does not appear to specify the claimed step of sparsely capturing tomosynthesis projection images of the patient anatomy within an angular range between about two-thirds of a full angular range to about four-fifths of the full angular range.
With respect to claim 9, the cited prior art does not appear to specify the claimed step of sparsely capturing tomosynthesis projection images of the patient anatomy at about every two degrees to about every five degrees over a preselected angular range.
With respect to claim 15, the cited prior art does not appear to specify the claimed step of sparsely capturing about one-third to about one-fourth of a standard number of tomosynthesis projection images of the patient anatomy.
Claims 2, 3, 7, 8, 10-12, 14, and 16-21 are allowable for reasons of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        26 May 2022